DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-01-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Garrels (U.S. Pub. No. 2006/0234526) in view of Lee (U.S. Pub. No. 2010/0142425).

Regarding claims 1, 5, Garrels teaches a terminal device (41/14/15)  for an industrial machine (14) (fig. 1, page 1, par [0016]), wherein the terminal device (41/15) comprises at least one communication module and an antenna (16/43) (fig. 1-2, page 1-2, par [0016-0017, 0031]), and wherein the terminal device (41) is configured to: determine an initial transmission power as a function of
 (a) a previously determined relative position of the terminal device (41/15) to at least one master unit (2) (see central control module 2)  (fig. 1-2, page 2, par [0024, 0028, 0032]); 
But Garrels does not clearly the relative of location of terminal information, and (b) a previously determined estimated value for the transmission power, or as a function of both (a) and (b), and transmit a radio signal with the determined initial transmission power via an uplink radio channel (UL). 
However, Lee teaches determined relative position (each of terminal devices is arranged with various distances and sheltery conditions from the cluster head 43) of the terminal device (14) / relative of location of terminal information to at least one master unit (11/13) (control center 11 and a plurality 
of cluster heads 13) (fig. 1-2, page 1-2, 4, par [0005-0008, 0027, 0031]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43]), and 
(b) a previously determined estimated value for the transmission power (page 2-3, par [0028-0029, 0031, 0040]) (see considering for energy-conservation, the transmitting power level (TPL) of each of the terminal devices is set as the minimum one of the TPLs represented by the TPL messages received and stored by said terminal device (step 324).  For example, the TPL of the terminal device 441 is set at L1, the TPL of the terminal device 442 is set at L2, and the TPL of the terminal device 443 is set at L3),
or as a function of both (a) and (b), and transmit a radio signal with the determined initial transmission power via an uplink radio channel (UL) (fig. 4, 7, page 2-3, par [0025-0031, 0040]). 
Note: only need one to show for OR:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Garrels with Lee, in order to provide the transmission power control method and system in the present invention are provided with the functions of saving the power of the terminal device via adjusting the transmission power thereof, and prolongs the lifetime of the terminal device in the wireless sensor networks upon the original functions of the system are achieved (see suggested by Lee on page 4, par [0048]).  

Regarding claim 7, Garrels teaches a method of setting up the industrial machine (14) having a plurality of terminal devices (15, 41) where in each terminal device (15, 41) comprises at least one communication module and an antenna (16/43) (fig. 1-2, page 1-2, par [0016-0017, 0031]), and wherein each terminal device (15, 41) is configured to: determine an initial transmission power as a function of
 (a) a previously determined relative position of the terminal device (41, 15) to at least one master unit (2) (see central control module 2) (fig. 1-2, page 2, par [0024, 0028, 0032]), But Garrels does not clearly the relative of location of terminal information, and 
(b) a previously determined estimated value for the transmission power, 
or as a function of both (a) and (b), and transmit a radio signal with the determined initial transmission power via an uplink radio channel (UL), and
 the method comprising: determining the position of the at least one master unit (MAS) with which the plurality of terminal devices are to communicate wirelessly, determining the respective relative positions (POSa) of the plurality of terminal devices to the master unit (MAS), providing data for the respective terminal device with the assigned relative position (POSa), with the estimated values for the transmission power, or both and arranging the terminal devices provided with data at the assigned relative position. 

However, Lee teaches determined relative position (each of terminal devices is arranged with various distances and sheltery conditions from the cluster head 43) of the terminal device (14)  relative of location of terminal information to at least one master unit (11/13) (control center 11 and a plurality of cluster heads 13) (fig. 1-2, 4, page 1-2, par [0005-0008, 0027, 0031]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43]), and 
(b) a previously determined estimated value for the transmission power (page 2-3, par [0028-0029, 0031, 0040]) (see considering for energy-conservation, the transmitting power level (TPL) of each of the terminal devices is set as the minimum one of the TPLs represented by the TPL messages received and stored by said terminal device (step 324).  For example, the TPL of the terminal device 441 is set at L1, the TPL of the terminal device 442 is set at L2, and the TPL of the terminal device 443 is set at L3).
Note: only need one to show for OR:

or as a function of both (a) and (b), and transmit a radio signal with the determined initial transmission power via an uplink radio channel (UL) (fig. 4, 7, page 2-3, par [0025-0031, 0040]), and
 the method comprising: determining the position of the at least one master unit (MAS) with which the plurality of terminal devices (14s) are to communicate wirelessly (fig. 1-2, page 1-2, 4, par [0005-0008, 0027, 0031]) (each of terminal devices is arranged with various distances and sheltery conditions from the cluster head 43), determining the respective relative positions of the plurality of terminal devices (14s) to the master unit (MAS) (11/13) (control center 11 and a plurality 
of cluster heads 13) (fig. 1-2, 4, page 1-2, par [0005-0008, 0027, 0031]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43]), providing data for the respective terminal device (41, 15) with the assigned relative position (fig. 1-2, 5, page 1-3, par [0003-0008, 0027, 0031, 0033-0034]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43, and a terminal device transmits the sensing data to the cluster head periodically ), with the estimated values for the transmission power (page 2-3, par [0028-0029, 0031, 0040]),
 or both and arranging the terminal devices (14s/441-443) provided with data at the assigned relative position (fig. 1-2, 5, page 1-3, par [0003-0008, 0027, 0031, 0033-0034]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43, and a terminal device transmits the sensing data to the cluster head periodically )
Note: only need one to show for OR:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Garrels with Lee, in order to provide the transmission power control method and system in the present invention are provided with the functions of saving the power of the terminal device via adjusting the transmission power thereof, and prolongs the lifetime of the terminal device in the wireless sensor networks upon the original functions of the system are achieved (see suggested by Lee on page 4, par [0048]).  


Regarding claim 2, Lee teaches wherein the terminal device (14) is configured to: determine a relative actual position of the terminal device (14) to the at least one master unit (MAS) (11/13) (control center 11 and a plurality of cluster heads 13) (fig. 1-2, page 1-2, 4, par [0005-0008, 0027, 0031]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43]), 
determine a further transmission power as a function of (c) the determined relative actual position of the terminal device (14) to the at least one master unit (MAS) (11/13) (control center 11 and a plurality of cluster heads 13) (fig. 1-2, 5, page 1-3, par [0005-0008, 0027, 0031, 0033, 0040]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43]), as a function of
 (d) a previously determined estimated value for the transmission power at the determined relative actual position (fig. 1-2, 5, page 1-2, 4, par [0005-0008, 0027, 0031, 0033]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43], considering for energy-conservation, the transmitting power level (TPL) of each of the terminal devices is set as the minimum one of the TPLs represented by the TPL messages received and stored by said terminal device (step 324).  For example, the TPL of the terminal device 441 is set at L1, the TPL of the terminal device 442 is set at L2, and the TPL of the terminal device 443 is set at L3).
or as a function of both (c) and (d), and to transmit a further radio signal with the determined further transmission power via the uplink channel (UL)  (fig. 4, 7, page 2-3, par [0025-0031, 0040]). 
Note: only need one to show for OR:

Regarding claim 3, Lee teaches terminal device (14) is configured to: determine the further transmission power as a function of a previously determined item of environment information between the relative actual position and the position of the master unit (MAS) (11/13) (control center 11 and a plurality of cluster heads 13) (fig. 1-2, 4, page 1-4, par [0005-0008, 0025-0031, 0033, 0040]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43, and a terminal device dynamically adjusts the transmitting power thereof in the operational phase.  At first, a terminal 
device transmits the sensing data to the cluster head periodically). 
Regarding claim 4, Lee teaches 4 the terminal device (14) is configured to receive data from a sensor, an actuator (fig. 1-2, 4, page par [0001, 0003-0005]) (see terminal device in a wireless sensor network, A wireless sensor network is a network system composed by at least one data collector and lots of sensors, and the communication between the respective components therein is wireless, so that the sensors and the data collectors can be arranged at will, and it is convenient and economical in time to lay out the sensor net system, and actuator), 
or both the sensor and the actuator, and to transmit the received data via the radio signal, the further radio signal (page 1, par [0003-0005]) (see the terminal devices 14 could be a sensor, such as a sensor for temperature, moisture, brightness or smoke, a switch, an alarm, a light controller, an HVAC, a driver of doors and/or windows or an actuator, wireless communication)
or both the radio signal and the radio signal (page 1, par [0003-0005]) (see the terminal devices 14 could be a sensor, such as a sensor for temperature, moisture, brightness or smoke, a switch, an alarm, a light controller, an HVAC, a driver of doors and/or windows or an actuator, wireless communication) . 
 Note: only need one to show for OR:

Regarding claim 6, Lee teaches the at least one master unit (MAS) (11/13/43) with which the plurality of terminal devices (14s) communicate wirelessly (fig. 1-2, page 1, par [0005]) (see the wireless communication can be performed with a communication protocol being one selected from a group consisting of a ZigBee, a Z-Wave, a WiBree, a Bluetooth, an Insteon, a WiFi, a UWB and etc. ) 
 
Regarding claim 8, Lee teaches determining an item of environment information between respective positions of the terminal devices (14s) and the position of the master unit (MAS) (11/13/43) (fig. 1-2, 4), and providing data for the respective terminal device (14s) with the environment information, with the estimated values for the transmission power (fig. 1-2, 4, page 1-4, par [0005-0008, 0025-0031, 0033, 0040]) (see the terminal devices 441, 442, 443 are arranged from close to far to the cluster head 43, and a terminal device dynamically adjusts the transmitting power thereof in the operational phase.  At first, a terminal device transmits the sensing data to the cluster head periodically, and considering for energy-conservation, the transmitting power level (TPL) of each of the terminal devices is set as the minimum one of the TPLs represented by the TPL messages received and stored by said terminal device (step 324).  For example, the TPL of the terminal device 441 is set at L1, the TPL of the terminal device 442 is set at L2, and the TPL of the terminal device 443 is set at L3).
or both (fig. 1-2, 4, page 1-4, par [0005-0008, 0025-0031, 0033, 0040]).
Note: only need one to show for OR:

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
March 20, 2021

/TAN H TRINH/Primary Examiner, Art Unit 2648